DETAILED ACTION
Applicant’s response (arguments and amendments) filed with the RCE is acknowledged.  As before, the examiner wishes to invite the applicant personally to consider scheduling an interview with the aim of advancing prosecution on the merits as this may facilitate a better understanding of why the claimed agents – which are not TKI’s and therefore do not present an issue with treating a malignancy resistant to TKI’s – would not be reasonably expected to treat the claimed malignancy.  Namely, whether somehow the skilled artisan would not have had a reasonable expectation of success that the claimed agents would work to some degree against malignancies for which the claimed agents do not fall within the class of agents to be avoided due to the malignancies being resistant thereto.]
As previously noted in the last Office action:  Applicant’s last response was a request for a pre-appeal conference.  During the conference, the panel acknowledged that the claimed invention is drawn to administering the claimed compound dianhydrogalactitol (or its diacetyl version) - which is not a tyrosine kinase inhibitor (TKI) - while the malignancy to be treated is resistant to at least one TKI.  So on its face, the selection of this known, non-TKI, anti-cancer agent is not in conflict with that to be avoided: TKI’s, which the malignancies claimed are identified as resistant to.  As claimed: 
1. (Previously presented) A method for the treatment of a malignancy wherein the malignancy is characterized by resistance to at least one tyrosine kinase inhibitor (TKI) due to:
(1)    at least one mutation in a gene encoding a protein that is a target of at least one TKI; or
(2)    the presence of at least one additional gene in either a wild-type or mutated state encoding a product that confers resistance to the therapeutic effects of at least one TKI, the method consisting of the administration of a therapeutically effective quantity of an alkylating hexitol derivative, wherein the alkylating hexitol derivative is selected from the group consisting of dianhydrogalactitol and diacetyldianhydrogalactitol; wherein the additional gene in either a wild-type or mutated state encoding a product that confers resistance to the therapeutic effects wherein the malignancy is selected from the group consisting of EGFR-driven non-small cell lung carcinoma (NSCLC), chronic myelocytic leukemia (CML), chronic lymphocytic leukemia, and triple-negative breast cancer.

Issue:  Thus, since the claimed compound is not a TKI, the issue here centers more on whether the four (4) specific malignancy species claimed in the Markush group would have been prima facie obvious to have been treated with the claimed compound?  
During the panel review, it was discussed that while the prior art of record in the obviousness rejection may teach or suggest administering the claimed compound for malignancies that address (1) and (2) above as claimed (see Radich in view of Zhou), the closing Markush group of malignancy species (4) could be addressed with more specificity in terms of teachings or suggestions that are specific to these specific species.  Hence, the previous Office action has been withdrawn and the present Office action is sent non-final to address the latter with further specifically and afford applicant time for consideration and response thereto.
The examiner remains open to interview to advance prosecution on the merits.

Restriction/Election-Maintained (Claims Since Amended in Rejections)
Applicant's election with traverse of Group I, claims 1-5,10-11,15 in the reply filed on 6/1/16 is acknowledged.  The traversal is on the ground(s) that the prior art neither anticipates nor renders obvious "the claims" (see response page 5).  This is not found persuasive because this is a legal misinterpretation/application of the prior art (Radich, US2007/0154931) in Applicant’s argument, which was cited by the Examiner to establish a lack of unity based on one element of "the claims" - the technical feature (TF) (here any alkylating hexitol derivative (AKD’s) such as dianhydrogalactitol, diacetyldianhydrogalactitol, and formerly dibromodulcitol) that runs through all the claims/groups.  [Note: This is not to say the same prior art may not also In re Ochiai/Brouwer.
The requirement is still deemed proper and is therefore made FINAL.
Elected Group I, original claims 1-5, 10-11, and 15 are examined on the merits.  The remaining groups/claims are withdrawn as being drawn to non-elected subject matter.
 
Claim Rejections - 35 USC § 103 – Obviousness, Maintained
Claims 1-2, 4, 10-11, 15 and 208-211 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Radich et al. (US 20070154931);
further in view of Brown (U.S. Patent Publication No. 20130289107);
further in view of Rubin et al. ("Platinum Base Polychemotherapy versus Dianhydrogalactitol (DAG) in Advanced Non Small Cell Lung Dancer (NSCLC)", 68th Annual Meeting of the American Association for Cancer Research, 1977, Vol. 18, pp.56) and Zacharchuk (U.S. Patent Publication No. 20090312360);
further in view of Lippard et al. (U.S. Patent Publication No. 20130303606);
and further in view of Zhou et al. (“AHI-1 interacts with BCR-ABL and modulates BCR-ABL transforming activity and imatinib response of CML stem/progenitor cells" J. Exp. Med. Vol. 205(11): 2657-2671,20 October 2008);
and further in view of Bogen et al. (US 20120208844) and Sherman (US20120130144 A1).

As discussed above:
The claimed compound dianhydrogalactitol (or its diacetyl version) - which is not a tyrosine kinase inhibitor (TKI) - while the malignancy to be treated is resistant to at least one TKI.  So on its face, the selection of this known, non-TKI, anti-cancer agent is not in conflict with that to be avoided: TKI’s, which the malignancies claimed are identified as resistant to.  As claimed: 
1. (Previously presented) A method for the treatment of a malignancy wherein the malignancy is characterized by resistance to at least one tyrosine kinase inhibitor (TKI) due to:
(1)    at least one mutation in a gene encoding a protein that is a target of at least one TKI; or
(2)    the presence of at least one additional gene in either a wild-type or mutated state encoding a product that confers resistance to the therapeutic effects of at least one TKI, the method consisting of the administration of a therapeutically effective quantity of an alkylating hexitol derivative, wherein the alkylating hexitol derivative is selected from the group consisting of dianhydrogalactitol and diacetyldianhydrogalactitol; wherein the additional gene in either a wild-type or mutated state encoding a product that confers resistance to the therapeutic effects of at least one TKI is AHI-1, and wherein the resistance to at least one TKI is due to a mutation in the kinase domain of ABL1 protein that is part of a BCR-ABL fusion protein that is a target of TKIs, wherein the malignancy is selected from the group consisting of EGFR-driven non-small cell lung carcinoma (NSCLC), chronic myelocytic leukemia (CML), chronic lymphocytic leukemia, and triple-negative breast cancer.

Issue:  Thus, since the claimed compound is not a TKI, the issue here centers more on whether the four (4) specific malignancy species claimed in the Markush group would have been prima facie obvious to have been treated with the claimed compound?  These species are discussed in the following order below:
1) Chronic myeloid lymphoma (CML)
2) Epidermal growth factor receptor (EGFR)-driven non-small cell lung carcinoma (EGFR-driven NSCLC); 
3) Chronic lymphocytic leukemia (CLL); or 
4) Triple-negative breast cancer (TNBC).

Chronic myeloid lymphoma (CML) - Radich alone or in view of Brown
Regarding instant claims 1, 4, 15, and 209, primary reference Radich, as merely by example in the art, teach alkylating hexitol derivative species (at least dianhydrogalactitol/diacetyl version thereof, dibromodulcitol; “DAG” for short) as DNA crosslinking antineoplastic agents (see especially para [0490]), for treating malignancies.  As the name invokes, these are DNA crosslinking agents, which the art recognizes can be used to treat malignancies resulting from any number of gene mutations.  The latter including those of genes that encode proteins that are the "target of at least one TKI" (tyrosine kinase inhibitor).  By example, Radich discusses chronic myeloid leukemia (CML) throughout the document, see by example para [0485], shortly before para [0490] cited above.  The skilled artisan would have immediately envisaged the use of the latter to treat CML (instant claims 1, 4 and 209).  
Further, Radich also teach that antineogenesis agents TKI's can specifically be used to treat CML.  Thus, establishing that a mutation in a gene encoding a protein tied to CML that is the target of a TKI could impair the ability of the latter to treat CML.  Thereby establishing the further relevance of treating CML with an agent that is ‘not’ a TKI, such as an alkylating hexitol derivative as also taught by Radich, and as instantly claimed.
As for instant claim 15, Radich does teach tyrosine kinase inhibitors (TKI) can treat cancers such as CML (para [0546]; CML being the form of cancer claimed in instant claim 209).  Thus, as claimed it would have been obvious to “further comprise” a TKI in the event some forms of the same type of cancer are present that are not yet resistant to TKI and administer in combination alongside dianhydrogalactitol.  As a matter of law, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same  In re Susi, 169 USPQ 423, 426 (CCPA 1971); In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).  
See also Brown teach treating CLL with DAG (see para [00619]:  “Specific inventive examples for substituted hexitols such as dianhydrogalactitol or diacetyldianhydrogalactitol include: use for the treatment of leukemias (acute and chronic, ALL CLL, CML CLL);”).  
Thus claims 1, 4, 15 and 209 are prima facie obvious over Radich alone or Radich in view of Brown.

	While Radich render prima facie obvious treatment of malignancy species CML, Radich does not teach where the malignancy species is any of the other three of four claimed:  	
2) epidermal growth factor receptor (EGFR)-driven non-small cell lung carcinoma (EGFR-driven NSCLC); 
3) chronic lymphocytic leukemia (CLL); or 
4) triple-negative breast cancer (TNBC).

2. EGFR-driven NSCLC – Radich in view of Rubin and Zacharchuk
Regarding instant claim 1 and dependent claim 208 as to EGFR-driven NSCLC, Rubin, as titled, teach treating NSCLC with DAG alone (title, abstract).  Rubin does not teach where the NSCLC is epidermal growth factor receptor (EGFR)-driven.  However, Zacharchuk teach 40-80% of NSCLC is driven by overexpression of EGFR (also called ErbB-1, HER-1) (para [0002]):
[0002] In several cancer types, deregulation of growth factor signaling is observed, associated with a hyperactivation of the ErbB receptors. The ErbB receptor family includes ErbB-1 (also known as HER-1, epidermal growth factor receptor (EGFR)), ErbB-2 (a.k.a. neu or HER-2), HER-3 (a.k.a. ErbB-3), and ErbB-1 is observed in non-small cell lung cancer (NSCLC) (40%-80%), breast cancer (14%-91%), and pancreatic cancer (30%-89%). In NSCLC, activation by mutation of amplification of ErbB-1 also occurs in 10% to 30% of patients.

Further, Zacharchuk teach that EGFR-driven NSCLC, as one of the cancers to be treated therein, may be treated in combination with an alkylating agent such as dianhydrogalactitol (DAG) (para [0046]).  Thus, it would have been prima facie obvious that Rubin was treating an EGFR-driven NSCLC or could have been used for such with DAG, because Rubin teach treating NSCLC with DAG and Zacharchuk advantageously teach that 40-80% of NSCLC’s are driven by overexpression of EGFR, and that such may be treated in combination with an alkylating agent such as DAG.  Thus, it would have been prima facie obvious to treat with DAG another TKI-resistant cancer such as EGFR-driven NSCLC in Radich, based on the teachings and suggestions of Radich in view of Rubin and Zacharchuk.

3. Chronic lymphocytic leukemia (CLL)
Regarding instant claim 1 and dependent claim 210, Brown teach treating CLL with DAG (see para [00619]:  “Specific inventive examples for substituted hexitols such as dianhydrogalactitol or diacetyldianhydrogalactitol include: use for the treatment of leukemias (acute and chronic, ALL CLL, CML CLL);”).  Thus, it would have been obvious to select CLL as the malignancy to be treated by DAG in Radich based on Brown.

4) Triple-negative breast cancer (TNBC).
Regarding instant claim 1 and dependent claim 211, Lippard teach treating triple negative breast cancer, where DAG is tested by comparison in treating the various cancers therein versus 
[0107] In some embodiments, the cancer is breast cancer. In some cases, the breast cancer is metastatic breast cancer. In some cases, the breast cancer is metastatic breast cancer that does not express the gene for the estrogen receptor (e.g., MDA-MB-468). In some cases, the breast cancer is triple-negative breast cancer that does not express the genes for the estrogen receptor, the progresterone receptor, or the Human Epidermal Growth Factor Receptor 2 (HER2).

Thus, it would have been obvious to select CLL as the malignancy to be treated by DAG in Radich based on Lippard.

As for instant claim 2, Radich does not expressly teach with regard to connection with the TKI resistance where the AHI-1 gene is mutated as a result of proviral insertion.  
If needed, to address further the claimed limitation that the cancers are resistant to at least one TKI, at least Ng in view of Zhou fills this gap, and expressly address the instantly claimed types of resistance and that non-TKI’s must be used in order to address the instantly claimed mutations that render such TKI resistant.
The references above do not teach that the resistance to TKI is due to: (1) at least one mutation in a gene encoding a protein that is a target of at least one TKI; or (2) the presence of at least one additional gene in either a wild-type or mutated state encoding a product that confers resistance to the therapeutic effects of at least one TKI; wherein the additional gene in either a wild-type or mutated state encoding a product that confers resistance to the therapeutic effects of at least one TKI is AHI-1, and wherein the resistance to at least one TKI is due to a mutation in the kinase domain of ABL1 protein that is part of a BCR-ABL fusion protein that is a target of TKIs.


“TKI resistance in CML is most commonly associated with the acquisition of somatic mutations in the BCR-ABL1 kinase domain, which can be found in up to 50% of resistant individuals in the chronic phase of disease28. However, because the deletion polymorphism is germline and is sufficient to cause intrinsic TKI resistance in vitro (Fig. 3), we predicted that such individuals would be resistant even in the absence of a kinase-domain mutation. Accordingly, we divided the subjects into the following three clinical groups: resistant without a BCR-ABL1 mutation (group 1), resistant with a BCR-ABL1 mutation (group 2) or sensitive (group 3). We found that individuals with the polymorphism, compared to those without, were more likely to be in group I than in groups 2 and 3 combined (odds ratio = 1.90, 95% CI 1.08-4.35) (Supplementary Table 11). These data provide a second clinical validation of our hypothesis.

The BIM deletion as a biomarker in EGFR NSCLC
We next validated the role of the BIM polymorphism in another kinase-driven cancer, EGFR NSCLC, in which sensitizing mutations in EGFR predict high response rates in individuals treated with EGFR inhibitors and in which BIM expression is required for TKI sensitivity.”

These findings by Ng highlight the focus of Ng’s work on determining alternative therapies beyond TKI’s in the 20% or so TKI resistant forms of CML and EGFR NSCLC (page 521):
“The use of TKIs has elicited remarkable therapeutic responses in individuals presenting with a broad range of malignancies driven by oncogenic kinases1. However, before the use of TKIs, such malignancies were regarded as highly chemoresistant, as exemplified by breakpoint duster region (BCR)-c-abl oncogene 1, non-receptor tyrosine kinase (ABL1) kinase-driven CML and EGFR NSCLC.  After the advent of TKIs, treatment responses in both of these cancers typically approached 80%. These clinical observations emphasized the importance of classifying tumors according to their molecular drivers and at the same time stimulated the search for biomarkers that could identify the 20% of individuals at risk for primary or intrinsic TKI resistance, as well as guide therapy to overcome this resistance.”

Additionally, Zhou teaches wherein the AHI-1 gene is mutated as the result of a proviral insertion (pg. 2658, col. 1, para. 2, Abelson helper integration site 1 (AHI-1) is a novel gene that 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Radich based on Ng in the context of TKI resistance and Zhou regarding the comprise a provirus insertion mutant of AHI-1 as taught by Zhou.  On the latter, the motivation would be including a known mutation that cooperatively promotes oncogenesis based on the teachings noted in Zhou.

As for instant claims 10-11, Radich does not expressly teach the other "further comprising" additional known BH3 mimetics for treating cancer.
Bogen though teach the treatment of malignancy CML (see at least para’s 320-321), and in para 390 use of the anti-cancer agent BH3 mimetic ABT-263 (para 390) used in the treatment of malignancies, where ABT-263 is listed option (p) within the 19-member Markush group of instant claim 11.  [It is noted that Bogan also teach the separate recognition of 3 agents germane to the underlying invention claimed here.  Namely, formerly claimed alkylating agent dibromodulcitol as a general cytotoxic/cytostatic agent (para 331) used in treatment of malignancies; TKI’s as angiogenesis inhibitors (see at least para 344, 355, and 390) used in treatment of malignancies; and anti-cancer agent BH3 mimetic ABT-263 (para 390) discussed above.].  Thus, it would have been prima facie obvious to combine Radich’s teachings with those of Bogen to combine BH3 mimetics with the compounds of Radich.

As for instant claims 208 and 210-211, drawn to the cancers EGFR-driven non-small cell lung cancer (NSCLC) (claim 208), chronic lymphocytic leukemia (CLL) (claim 210), and triple-
However, Bogen expressly teach that the use of the alkylating agents therein may be used to treat chronic lymphocytic leukemia (CLL) (para 320), present claim 210, rendering such obvious based on Radich in view of Bogen.  
Bogen also expressly teach the same for treating myriad lung cancers (para 320), present claim 208; and breast cancer (para 321), present claim 211.  Bogen does not expressly teach that the lung cancer is that of EGFR-driven NSCLC or that the breast cancer is that of triple-negative  type of breast cancer.
However, Sherman teach that PARP inhibitors (abstract), such as alkylating agents (para 113; as also used in Radich and Bogen), may be used to treat the lung cancer type EGFR-driven NSCLC (para 84) and the breast cancer type of triple-negative breast cancer (T-NBC)(para 109).  Thus, claims 208 and 211 are rendered obvious over Radich in view of Bogen and further in view of Sherman.  As a matter of law, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose." Please see In re Susi, 169 USPQ 423, 426 (CCPA 1971); In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).  As a result, it would have necessarily been prima facie obvious to one of ordinary skill in the art to combine thecompositions taught in Radich with those of Bogen/Sherman to arrive at the instant invention to treat cancer. 
Thus, based on the teachings of the reference(s), one of ordinary skill in this art at the time of the invention, would have had the rationale and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious.  
Response to Amendments/Arguments
	Applicant’s amendments and arguments have been fully considered but are not found persuasive.  Applicant has amended the claims to where the patient population – rather than simply the cancer – has a TKI resistant malignancy and arguing that:   “the Office has not described how a person of ordinary skill in the art relying on the CML progression genes, CML target genes or their gene products as defined in Tables 2a, 2b, 5a, and 5b of Radich would have found it obvious to treat a patient with TKI resistant CML caused by the specific genetic polymorphisms recited in amended Claim 1. Without any teaching or suggestion of the patient population recited in Claim 1, Radich fails to teach or suggest the method of treating the patient population as claimed in amended independent Claim 1. This deficiency in Radich is not fixed by the teachings of Brown, Rubin, Zacharchuk, Lippard, Zhou, Bogen, and Sherman because like Radich, these references are also silent regarding the patient population recited in amended Claim 1.”  This is not found to have any effect on the previous rationale for why the prima facie case of obviousness had been maintained.  Namely, prior to amendment, the patient population had a TKI resistant cancer, and now the claims are simply amended to state the patient population has such..  Substantively, this is not found to bear any difference in effect and the prima facie case of obviousness is maintained for the reasons of record.

Previous response to amendments/arguments maintained:  The amendments further refine why the malignancies are resistant to tyrosine kinase inhibitors (TKI’s); however, as of record, the claimed compounds for treating said malignancies are not TKI’s.  Thus, the amendments alone do not change the previous disposition.

“Radich, as merely by example in the art, teach alkylating hexitol derivative species (at least dianhydrogalactitol/diacetyl version thereof, dibromodulcitol; “DAG” for short) as DNA crosslinking antineoplastic agents (see especially para [0490]), for treating malignancies.  As the name invokes, these are DNA crosslinking agents, which the art recognizes can be used to treat malignancies resulting from any number of gene mutations.  The latter including those of genes that encode proteins that are the "target of at least one TKI" (tyrosine kinase inhibitor).  By example, Radich discusses chronic myeloid leukemia (CML) throughout the document, see by example para [0485], shortly before para [0490] cited above.  The skilled artisan would have immediately envisaged the use of the latter to treat CML.”

The examiner does not believe Radich has been mischaracterized, but rather teaches the use of the claimed compounds for treating e.g. any type of CML that does not impact the pathway either through resistance or otherwise, of the claimed compounds themselves.
As such, Applicant’s arguments are not found to present any new, persuasive evidence as to why the claimed anti-malignancy agents would either act like TKI’s or not be reasonably expected to treat a malignancy for which they do not fall within the class of anti-malignancy agents for which the malignancies are resistant.  In other words, the anti-malignancies claimed would have a reasonable expectation of treating a malignancy for which they have not been shown to be resistant to.  
Therefore, the rejection is maintained for the reasons of record. 
[As noted above:  The examiner wishes to invite the applicant personally to consider scheduling an interview with the aim of advancing prosecution on the merits as this may facilitate a better understanding of why the claimed agents – which are not TKI’s and therefore do not present an 

Response to Arguments/Affidavit, No Amendments, Previously Recited; Relevant Aspects Carried Over for Continuity:  Applicant’s arguments and affidavit have been fully considered but are not found persuasive.  Applicant has not traversed that Radich teach that dianhydrogalactitol (and by extension the diacetyl version thereof) was open for selection for treating tyrosine kinase inhibitor (TKI) resistant cancers (para [0490]), such as the CML discussed in Radich.  Further, Radich expressly teach (para [0560]) that cancers with point mutations of ABL1 render use of tyrosine kinase inhibitors (TKI’s) ineffective (“a point mutation in abl1, presumably abrogating [tyrosine kinase inhibitor] imatinib activity (Table 7)”), which naturally necessitates the need for use of other known cancer agents that are not TKI’s such as those claimed in para [0490] of Radich (dianhydrogalactitol and by extension the diacetyl version thereof), for which Radich teaches in para [0486] “[t]he invention may be practiced with any of the known chemotherapeutic agents” listed, e.g. alone.  As to the latter, dianhydrogalactitol and by extension the diacetyl version thereof are instantly claimed, as recited in para [0490] of Radich.
   	There is nothing in Radich or the state of the art that teaches away from treating any type of e.g. CML or NSCLC or SCLC, whether TKI resistant or not, with any type of point mutation or not.  And by extension, equally to the other types of two (2) cancers instantly claimed (CLL, T-NBC).  Thus, the state of the art would not have simply been cherry-picking dianhydrogalactitol or the diacetyl version thereof from the list of agents in Radich for use in treating known cancers such as e.g. NSCLC or SCLC, as applicant argued on response page 10 of the response.  By extension, the CML focused on in Radich is just another well-known form of cancer for which the two agents - both general-acting cancer agents - instantly claimed would have had a reasonable expectation of success in treating.  
	In this regard, applicant’s arguments (response pages 8-10) rely fully on the affidavit filed and have been fully considered, but are not found persuasive that the claimed forms of cancer (e.g. NSCLC) containing the types of mutations claimed, would not have equally been deemed treatable by non-TKI cancer agents such as dianhydrogalactitol (and by extension the diacetyl version thereof) which had already been used, alone, to treat such cancers (e.g. NSCLC).  Applicant has not provided evidence to the contrary that the specific types of point mutations claimed would have rendered the types of cancer instantly claimed untreatable (e.g. NSCLC) by the non-TKI cancer agents claimed, dianhydrogalactitol and the diacetyl version thereof, even though the art taught the use thereof (Radich), including alone (or with the state of the art).  Without such evidence, the art of record (Radich) and state of the art is deemed to still render prima facie obvious the treatment of any type of e.g. NSCLC and the other cancers claimed, with 
	As previously stated, relevant to potential secondary considerations (unexpected results) that may overcome the prima facie case of obviousness, while Applicant has provided test data attesting that dianhydrogalactitol treats at least a form of leukemia and breast cancer that may be TKI resistant, the test data was not found to have been run against any valid controls that evidenced unexpected results v. these other agents taught by Radich as open for treating such forms of cancer (presently applied as the closest art of record).  
Therefore, the combination of the teachings of the primary reference Radich in view of the teachings of the secondary references is maintained, for the treatment of types of cancers for which such are known to treat, which renders the claimed invention prima facie obvious.  Further, as for the later claimed combination agent treatment, the case law has held “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose" (see In re Susi/Kerkhoven).  As previously stated, applicant’s arguments were not found persuasive that since Susi and Kerkhoven were directed to combining other agents not claimed here, that the principle set forth there does not apply to other agents (cancer agents) used for treating the same purpose (cancer) and that combining such into a third compositions for same purpose (treating cancer) would not have been obvious.  As such, the rejection is maintained.

Note on Potential Invention Described in Specification But Not Claimed:
The Combination of Imitinib and BH3 mimetic ABT-737;
Previously Mentioned/Retained for Consideration
Based on the passages below this combination may be the/an intended invention application is interested in pursuing in a continuation application.  Though in no way indicating such as allowable or even potentially allowable, the examiner notes the following findings (specification para’s 107-110) by Applicant with regard to the combination of the BH3 mimetic ABT-737 with imatinib, to restore the function of the latter in certain cell-lines.  It is not readily seen if Applicant tested any other BH3 mimetics with imatinib (by example none of the other claimed BH3 mimetics in present claim 11 were found tested, e.g. obatoclax, TW37, (-) gossypol, A-385358, ABT-263 and TM-1206).
[0107] The use of a BH3 mimetic did indeed restore imatinib-induced 
apoptosis in KCL22 cells.  The results also confirmed that siRNA-mediated 
knockdown of exon-3-containing transcripts did not sensitize KCL22 cells to 
imatinib, indicating that exon-3-containing isoforms probably do not play a 
significant role in TKI resistance.

[0108] Gene targeting facilitated by zinc finger nuclease (ZFN) was used to 
precisely recreate the deletion polymorphism in the BIM gene of originally 
imatinib-sensitive K562 CML cells.  Before this targeting was undertaken, these 
K562 cells lacked the deletion polymorphism and were sensitive to imatinib; the 
cells responded to imatinib by initiating apoptosis.  Subsequent to gene 
targeting facilitated by ZFN, the cells were then analyzed for changes in BIM 
splicing and expression, and for TKI-induced apoptosis.  Subclones were 
generated that were heterozygous (K562-BIM.sup.i2+/-) or homozygous 
(K562-BIM.sup.i2-/-) for the deletion polymorphism.  An increased ratio of exon 
3 to exon 4 transcripts as well as a small but reproducible increase in 

polymorphism-dosage-dependent manner was observed.  The low expression of 
BIM-.gamma.  protein, even in the cells homozygous for the deletion 
polymorphism, was attributed to the relatively short half-life of BIM-.gamma.  
protein (alt;1 hr).  Cells containing the deletion polymorphisms also showed 
decreased induction of exon-4-containing transcripts after imatinib exposure, 
as well as increased upregulation of BIMEL protein, diminished apoptotic 
signaling and decreased apoptotic cell death, as measured by DNA fragmentation 
in an ELISA-based assay.  As in KCL22 cells, the combination of the BH3 
mimetic ABT-737, described above, with imatinib enhanced the ability of the 
thymidine kinase inhibitor imatinib to activate apoptosis in polymorphism-
containing cells.
[0109] The most abundant BIM isoform, BIMEL, was re-expressed in 
polymorphism-containing cells with or without treatment with imatinib.  
Analogously to the effects seen with ABT-737, the forced expression of BIMEL 
also enhanced the ability of imatinib to activate apoptosis in 
deletion-containing K562 cells.  Similarly, primary CML cells obtained from 
subjects with the deletion polymorphism were less sensitive to imatinib-induced 
death through apoptosis as compared to cells without the deletion and also that 
the relative TKI resistance of the deletion polymorphism-containing cells could 
be overcome by the addition of the BH3 mimetic ABT-737.

[0110] These results have established that the BIM deletion polymorphism 
impairs the apoptotic response to imatinib by biasing splicing away from 
BH3-containing isoforms and that this bias is sufficient to render CML cells 
intrinsically resistant to imatinib.  These results have also established that 
the apoptotic response to imatinib can be restored in polymorphism-containing 
cells by treatment with BH3 mimetics, such as, but not limited to, ABT-737.



Prior Art Made of Record, Previously Noted
	Bacha et al. (US9814693, containing all three present inventors and a provisional application filed one month prior than the instant application), is drawn to treating among other cancers NSCLC with dianhydrogalactitol and the diacetyl version thereof as instantly claimed, but does not claim where the NSCLC results from the mutations as instantly claimed nor was such so defined within the specification.  Thus, the genus claimed there is not found to render obvious the species here.  Further, the prosecution history of ‘693 shows the allowance there turned on the specific dosage amount and timing claimed, which are not instantly claimed or described in the present application.  As such, no double patenting issue is deemed raised.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654